

Exhibit 10.23


2013 International Annual Grant Long-Term Incentive Program


Award Date:


March 15, 2013


Unit Allocation Ratio:


Wright Express
Job Category
PSUs
RSUs
All Levels
60%
40%
New Hire
varies
varies



PSU = Performance Based Restricted Stock Units
RSU = Restricted Stock Unit


Vesting Schedule:


The award vests at a rate of one third each year over a 3-year period beginning
on the first anniversary of the award date.


Performance-Based Restricted Stock Unit Calculations:


The number of PSUs vesting under this 2013 International Annual Grant Program is
based on the following:


 
Payout %(1)(4)
EBIT (40%) (2)
PPG Adj Revenue
(60%)(3)
 
 
Perf Level(3)
$(,000)
Perf Level(3)
$(,000)
Threshold
25%
80.0%
$
15,368


85.0%
$
76,318


 
50%
90.0%
$
17,289


92.5%
$
83,052


Target
100%
100.0%
$
19,210


100.0%
$
89,786


 
125%
101.5%
$
19,499


101.0%
$
90,684


Target/Max
150%
103.0%
$
19,787


101.5%
$
91,133


 
175%
105.0%
$
20,171


102.5%
$
92,031


Max
200%
107.0%
$
20,555


103.5%
$
92,929





(1) 
Threshold ANI performance must be achieved for any PSUs to vest. 

(2) 
EBIT means International Business Unit Earnings before Interest and Taxes and
any Allocations of Corporate Expenses to the Business Unit and shall be
calculated consistently with Corporate Adjusted Net Income as reported in the
Corporation’s Form 10-K filing reporting the Corporation’s results for 2013 and
may be adjusted to exclude the following items (if any): losses from
discontinued operations, the cumulative effects of changes in Generally Accepted
Accounting Principles, any one-time charge or dilution resulting from any
acquisition or divestiture, the effect of changes to our effective federal or
state tax rates, extraordinary items of loss or expense, and any other unusual
or nonrecurring items of loss or expense, including restructuring charges.
Interest means interest related to the senior credit facility. This calculation
does not exclude Operating Interest as reported on the income statement. The
Compensation Committee may exercise discretion to include all or part of an item
of loss or expense.  





--------------------------------------------------------------------------------



(3) 
PPG Adjusted Revenue is reported 2013 Revenue for the International Business
Unit adjusted for the difference between reported 203 2 PPG and Board-approved
budgeted 2013 PPG of A$1.43 (per liter) Australian. 

(4) 
Shares granted are ratable between payout levels. 



